Exhibit 10.8

4815-8166-5855v.4 641-263

FIFTH AMENDMENT TO CREDIT AGREEMENT
AND LIMITED WAIVER

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT AND LIMITED WAIVER (the "Fifth
Amendment to Credit Agreement," or this "Amendment") is entered into effective
as of December 29, 2016 (the "Fifth Amendment Effective Date"), among LONESTAR
RESOURCES AMERICA INC., a Delaware corporation ("Borrower"), CITIBANK, N.A., a
national banking association, as Administrative Agent (in such capacity, the
"Administrative Agent"), and the financial institutions executing this Amendment
as Lenders.

R E C I T A L S

A.Borrower, the financial institutions signing as Lenders and Administrative
Agent are parties to a Credit Agreement dated as of July 28, 2015, as amended by
a First Amendment to Credit Agreement dated as of April 29, 2016, as amended by
a Second Amendment to Credit Agreement dated as of May 19, 2016, as amended by a
Third Amendment to Credit Agreement dated as of July 27, 2016, and as amended by
a Fourth Amendment to Credit Agreement dated as of November 23, 2016
(collectively, the "Original Credit Agreement").  

B.The parties desire to amend the Original Credit Agreement as hereinafter
provided, and Borrower has requested that Lenders consent to the transactions
described in Section 4 hereof.

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.Same Terms.  All terms used herein which are defined in the Original Credit
Agreement shall have the same meanings when used herein, unless the context
hereof otherwise requires or provides.  In addition, (i) all references in the
Loan Documents to the "Agreement" shall mean the Original Credit Agreement, as
amended by this Amendment, as the same shall hereafter be amended from time to
time, and (ii) all references in the Loan Documents to the "Loan Documents"
shall mean the Loan Documents, as amended by this Amendment, as the same shall
hereafter be amended from time to time.

2.Conditions Precedent.  The obligations and agreements of Lenders as set forth
in this Amendment are subject to the satisfaction (in the reasonable opinion of
Administrative Agent), unless waived in writing by Administrative Agent, of each
of the following conditions (and upon such satisfaction, this Amendment shall be
deemed to be effective as of the Fifth Amendment Effective Date):

(a)Fifth Amendment to Credit Agreement.  Administrative Agent shall have
received executed counterparts of this Amendment from each of the Borrower, the
Administrative Agent and the Majority Lenders.

(b)Principal Paydown.  Administrative Agent shall have received payment of
principal, for the account of the Lenders, in an amount not less than
$49,000,000, to be applied ratably to the Loans as set forth in Sections
3.04(c)(v) and (vi) of the Original Credit Agreement.

(c)Fees and Expenses.  Administrative Agent shall have received payment of all
reasonable out-of-pocket fees and expenses (including reasonable fees and
expenses of outside counsel) incurred by Administrative Agent in connection with
the preparation, negotiation and execution of this Amendment.

FIFTH AMENDMENT – Page 1

--------------------------------------------------------------------------------

Exhibit 10.8

(d)Representations and Warranties.  All representations and warranties contained
herein or otherwise made in writing in connection herewith shall be true and
correct in all material respects (provided that any such representations or
warranties that are, by their terms, already qualified by reference to
materiality shall be true and correct without regard to such materiality
standard) with the same force and effect as though such representations and
warranties have been made on and as of the Fifth Amendment Effective Date,
except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, such representations and warranties
shall continue to be true and correct in all material respects (without
duplication of materiality) as of such specified earlier date.

3.Amendments to Original Credit Agreement.  On the Fifth Amendment Effective
Date, the Original Credit Agreement shall be deemed to be amended as follows:

(a)The first paragraph of Section 9.02(k) of the Original Credit Agreement shall
be amended and restate to read in its entirety as follows:

(k)Second Lien Notes issued by the Borrower in exchange for outstanding
Permitted Senior Debt pursuant to one or more Senior Debt Exchanges and any
guarantees thereof, in an aggregate stated principal amount not to exceed
$17,000,000 (not including any interest paid-in-kind pursuant to the terms of
such Second Lien Notes) at any one time outstanding after December 29, 2016;
provided that:

4.Limited Consent and Waiver.

(a)Principal Paydown.  The Lenders party hereto hereby waive the requirements of
any provision of the Loan Documents that might otherwise prohibit the repayment
of Loans required hereunder or, without such waiver, result in a breach of any
Loan Document or a Default or Event of Default thereunder upon compliance with
the requirement hereunder to repay Loans.

(b)Redemption of Second Lien.  On December 22, 2016, Borrower closed an issuance
of new Equity Interests (the "December 2016 Equity Issuance").  Borrower has
requested that the Lenders consent to its use of a portion of the net cash
proceeds of the December 2016 Equity Issuance to Redeem Second Lien Notes in a
principal amount of $21,000,000, for a Redemption price not to exceed
$21,210,000 plus accrued and unpaid interest to the date of Redemption (the
"Proposed Second Lien Redemption").  The Lenders party hereto hereby consent to
the Proposed Second Lien Redemption, notwithstanding any provision in the Loan
Documents that might otherwise prohibit the Proposed Second Lien Redemption,
including but not limited to Section 9.04(b) of the Original Credit Agreement,
and waive the requirements of any provision of the Loan Documents that might
otherwise prohibit the Proposed Second Lien Redemption or, without such waiver,
result in a breach of any Loan Document or a Default or Event of Default
thereunder as a result of the Proposed Second Lien Redemption. This consent is
limited and does not relate to any other covenant or provision of the Original
Credit Agreement or any other Loan Document.  

(c)Seaport Transaction.  The Borrower previously entered into an agreement with
Seaport Global Securities LLC ("Seaport") in which, among other things, Seaport
agreed to repurchase on the Borrower's behalf certain Permitted Senior Debt in
one or more open market purchases in exchange for repayment in cash or issuance
of certain Equity Interests to Seaport (collectively, the "Seaport
Transaction").  Borrower has requested that the Lenders consent to its entry
into and consummation of the Seaport Transaction and consent to its use of a
portion of the net cash proceeds of the December 2016 Equity Issuance to repay
Seaport in full for total

FIFTH AMENDMENT – Page 2

--------------------------------------------------------------------------------

Exhibit 10.8

consideration of not more than $2,167,000 (the "Seaport Repayment").  The
Lenders party hereto hereby consent to the Borrower's entry into and
consummation of the Seaport Transaction and the Seaport Repayment,
notwithstanding any provision in the Loan Documents that might otherwise
prohibit the Borrower's entry into and consummation of the Seaport Transaction
and the Seaport Repayment, including but not limited to Section 9.02 of the
Original Credit Agreement, and waive the requirements of any provision of the
Loan Documents that might otherwise prohibit the Borrower's entry into and
consummation of the Seaport Transaction and the Seaport Repayment or, without
such waiver, result in a breach of any Loan Document or a Default or Event of
Default thereunder as a result of the Seaport Repayment.  Notwithstanding the
foregoing, the parties hereto acknowledge and agree that no assertion has been
made by the Lenders or acknowledged by the Loan Parties as to the existence of
any specific prohibition, breach, Default or Event of Default arising as a
result of the Borrower's entry into and consummation of the Seaport Transaction
and the Seaport Repayment.  This consent is limited and does not relate to any
other covenant or provision of the Original Credit Agreement or any other Loan
Document.

5.Certain Representations.  Borrower represents and warrants that, as of the
Fifth Amendment Effective Date:  (a) Borrower has full power and authority to
execute this Amendment, and this Amendment constitutes the legal, valid and
binding obligation of Borrower enforceable in accordance with their terms,
except as enforceability may be limited by general principles of equity and
applicable bankruptcy, insolvency, reorganization, moratorium, and other similar
laws affecting the enforcement of creditors' rights generally; and (b) no
authorization, approval, consent or other action by, notice to, or filing with,
any governmental authority or other person is required for the execution,
delivery and performance by Borrower of this Amendment.  In addition, Borrower
represents that after giving effect to this Amendment all representations and
warranties contained in the Original Credit Agreement and the other Loan
Documents are true and correct in all material respects (provided that any such
representations or warranties that are, by their terms, are requalified by
reference to materiality shall be true and correct without regard to such
materiality standard) on and as of the Fifth Amendment Effective Date as if made
on and as of such date except to the extent that any such representation or
warranty expressly relates solely to an earlier date, in which case such
representation or warranty is true and correct in all material respects (or true
and correct without regard to such materiality standard, as applicable) as of
such earlier date.

6.No Further Amendments.  Except as previously amended in writing or as amended
hereby, the Original Credit Agreement shall remain unchanged and all provisions
shall remain fully effective between the parties.

7.Acknowledgments and Agreements.  Borrower acknowledges that on the date hereof
all outstanding Obligations are payable in accordance with their terms, and
Borrower (i) waives any defense, offset, counterclaim or recoupment with respect
thereto and (ii) releases and discharges Administrative Agent and Lenders and
their officers, directors, employees, agents, shareholders, affiliates and
attorneys (the "Released Parties") from any and all obligations, indebtedness,
liabilities, claims, rights, causes of action or other demands whatsoever,
whether known or unknown, suspected or unsuspected, in law or equity, which
Borrower ever had, now has or claims to have or may have against any Released
Party arising prior to the Fifth Amendment Effective Date and from or in
connection with the Loan Documents or the transactions contemplated thereby,
except those resulting from the gross negligence or willful misconduct of the
Released Party, as determined by final non-appealable order of a court of
competent jurisdiction.  Borrower, Administrative Agent and each Lender do
hereby adopt, ratify and confirm the Original Credit Agreement, as amended
hereby, and acknowledge and agree that the Original Credit Agreement, as amended
hereby, is and remains in full force and effect.  Borrower acknowledges and
agrees that its liabilities and obligations under the Original Credit Agreement,
as amended hereby, and under the other Loan Documents, are not impaired in any
respect by this Amendment.  Any breach of any

FIFTH AMENDMENT – Page 3

--------------------------------------------------------------------------------

Exhibit 10.8

representations, warranties and covenants under this Amendment shall be an Event
of Default under the Original Credit Agreement (subject to applicable notice and
cure periods as set forth in the Original Credit Agreement).

8.Limitation on Agreements.  The consent, waiver and modifications set forth
herein are limited precisely as written and shall not be deemed (a) to be a
consent under or a waiver of or an amendment to any other term or condition in
the Original Credit Agreement or any of the Loan Documents, other than as
specifically set forth herein, or (b) to prejudice any right or rights that
Administrative Agent now has or may have in the future under or in connection
with the Original Credit Agreement and the other Loan Documents, each as amended
hereby, or any of the other documents referred to herein or therein.  This
Amendment shall constitute a Loan Document for all purposes.  

9.Confirmation of Security.  Borrower hereby confirms and agrees that all of the
Security Instruments that presently secure the Obligations shall continue to
secure, in the same manner and to the same extent provided therein, the payment
and performance of the Obligations as described in the Original Credit Agreement
as modified by this Amendment.

10.Counterparts.  This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original, but all
of which constitute one instrument.  In making proof of this Amendment, it shall
not be necessary to produce or account for more than one counterpart thereof
signed by each of the parties hereto.

11.Incorporation of Certain Provisions by Reference.  The provisions of
Section 12.09 of the Original Credit Agreement captioned " Governing Law;
Jurisdiction; Consent to Service of Process; Waiver of Jury Trial" are
incorporated herein by reference for all purposes.

12.Entirety, Etc.  This Amendment and all of the other Loan Documents embody the
entire agreement between the parties.  THIS AMENDMENT AND ALL OF THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[This space is left intentionally blank.  Signature pages follow.]

FIFTH AMENDMENT – Page 4

--------------------------------------------------------------------------------

Exhibit 10.8

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the date and year first above written.

BORROWER:

 

LONESTAR RESOURCES AMERICA INC.

 

 

By: /s/ Frank D. Bracken, III

Name:Frank D. Bracken III

Title:Chief Executive Officer




FIFTH AMENDMENT – Signature Page

--------------------------------------------------------------------------------

Exhibit 10.8

ADMINISTRATIVE AGENT:

 

CITIBANK, N.A.

as Administrative Agent

 

 

By: /s/ Jarrod Bourgeois

Name:Jarrod Bourgeois

Title:Senior Vice President

 

 

LENDERS:

 

CITIBANK, N.A.

 

 

By: /s/ Jarrod Bourgeois

Name:Jarrod Bourgeois

Title:Senior Vice President

 

 




FIFTH AMENDMENT – Signature Page

--------------------------------------------------------------------------------

Exhibit 10.8

ABN AMRO CAPITAL USA LLC

 

 

By: /s/ Urvashi Zutshi

Name:Urvashi Zutshi

Title:Managing Director

 

 

By: /s/ Michaela Braun

Name:Michaela Braun

Title:Director




FIFTH AMENDMENT – Signature Page

--------------------------------------------------------------------------------

Exhibit 10.8

TEXAS CAPITAL BANK, N.A.

 

 

By: /s/ Bradley Kraus

Name:Bradley Kraus

Title:Vice President

 

 




FIFTH AMENDMENT – Signature Page

--------------------------------------------------------------------------------

Exhibit 10.8

BOKF, N.A.

 

 

By: /s/ Colin Watson

Name:Colin Watson

Title:Senior Vice President

 

 




FIFTH AMENDMENT – Signature Page

--------------------------------------------------------------------------------

Exhibit 10.8

COMERICA BANK

 

 

By: /s/ Robert C. Pitcock

Name:Robert C. Pitcock

Title:Relationship Manager

 

 




FIFTH AMENDMENT – Signature Page

--------------------------------------------------------------------------------

Exhibit 10.8

COMPASS BANK

 

 

By: /s/ Les Werme

Name:Les Werme

Title:Director

 

 




FIFTH AMENDMENT – Signature Page

--------------------------------------------------------------------------------

Exhibit 10.8

BARCLAYS BANK PLC

 

 

By: /s/ Christopher Aitkin

Name:Christopher Aitkin

Title:Assistant Vice President

 

 

FIFTH AMENDMENT – Signature Page